PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
              ______________

                   No. 13-1657
                ________________

               HORACE BRANCH,
                                          Appellant

                         v.

CINDY SWEENEY, ASSOCIATE ADMINISTRATOR;
      THE ATTORNEY GENERAL OF THE
           STATE OF NEW JERSEY
             ________________

   On Appeal from the United States District Court
           for the District of New Jersey
          (D.C. Civ. No. 2-10-cv-05933)
    Honorable Susan D. Wigenton, District Judge
                ________________

              Argued March 24, 2014

     BEFORE: FUENTES, GREENBERG, and
       VAN ANTWERPEN, Circuit Judges

                (Filed: July 9, 2014)
                 ______________
Sean E. Andrussier
Phillip Barber
Melissa Boatner
Adam Garmezy
Elyse Lyons (argued)
Duke University School of Law
Science Drive and Towerview Road
Box 90360
Durham, NC 27708

  Attorneys for Appellant

Carolyn A. Murray
Acting Essex County Prosecutor
Sara A. Friedman (argued)
Essex County Office of Prosecutor
Room 358
50 West Market Street
Essex County Veterans Courthouse
Newark, NJ 07102

  Attorneys for Appellees

                    ______________

               OPINION OF THE COURT
                   ______________



GREENBERG, Circuit Judge.

                            2
                     I. INTRODUCTION

       What is more believable: that an experienced criminal
would risk his life by attempting to rob armed drug dealers in
close quarters, or that while unarmed he would go into a drug
den to demand a refund of $50 that he spent at the den for
cocaine that he discovered was fake? And once inside, is it
more likely that, while taking open gun fire from behind, he
would turn around to shoot back rather than flee, or that he
would dive at a weapon about to be discharged at him? The jury
in the criminal trial of the allegedly defrauded habeas corpus
petitioner, Horace Branch, the appellant in this case, struggled
with these questions. It sent a stream of notes to the trial court,
prompting the court to respond at one point that it “can give you
no more than what you heard.” J.A. 330. In the end, the jury
returned a mixed verdict, crediting the part of the prosecution’s
case charging that Branch shot the victim after entering the
premises, but not the part charging Branch with robbing some of
the den’s occupants at the time of the shooting.

       We are not concerned on this appeal from the denial of a
petition for habeas corpus with whether the evidence supported
the verdict to the extent that the jury found Branch guilty. But
we are concerned with the jury’s apparent struggle in reaching
its verdict, as well as the questionable theory of the
prosecution’s case and the questionable character of its shaky
witnesses, as these factors are relevant to the question we face
today: whether the state courts that reviewed Branch’s petition
for post-conviction relief (“PCR”) unreasonably applied federal
law in holding that his trial counsel was not constitutionally
ineffective for failing to call two potentially exculpatory

                                3
witnesses. In particular, Branch anticipated that these witnesses,
in testimony consistent with their written sworn pretrial
statements, which he claims he passed on to his counsel before
the trial, would have corroborated his account of the events at
the time of the shooting and alleged robberies. Branch
submitted these witnesses’ sworn statements to the state PCR
court and asked for an evidentiary hearing on his counsel’s
effectiveness.1 The PCR court rejected his request and denied
Branch relief. Branch appealed, and the Appellate Division of
the New Jersey Superior Court affirmed the PCR court’s order
denying Branch relief with respect to the ineffective assistance
of counsel claim before us.

       Branch subsequently filed a petition for habeas corpus in
the District Court pursuant to 28 U.S.C. § 2254. Without
holding an evidentiary hearing, the Court adopted the PCR
court’s reasoning and, by order of February 11, 2013, denied

1
  In our November 21, 2013 order granting a certificate of
appealability, we allowed Branch to expand the record to the
extent of permitting him to submit documents filed in the trial
level state PCR court, showing that he had raised the precise
claim in that court that he later made in the habeas corpus
proceedings in the District Court, and that he requested an
evidentiary hearing in the state PCR court on his trial counsel’s
effectiveness. Appellees, who we will call the State, do not
contend that Branch’s petition is untimely, that Branch has not
fully exhausted his state court remedies, or that for any reason
he is procedurally barred from raising the issues we address on
this appeal.


                                4
Branch’s petition. In reaching its conclusion, the Court
indicated that the proposed witnesses’ testimony was
“cumulative” and that Branch’s trial counsel could have based
his decision not to call the witnesses on his trial strategy.

        After examining the state-court record, we cannot find
any justification for Branch’s trial counsel’s failure to call the
two potential witnesses to testify at Branch’s trial. If Branch’s
counsel had called those witnesses and they adhered to their
pretrial written statements, there is a reasonable probability that
the relatively balanced scale of evidence at Branch’s trial would
not have been tilted in the State’s favor. The state courts’
conclusions that Branch’s counsel’s representation was not
deficient and that his counsel’s failure to call the witnesses did
not prejudice Branch were unreasonable applications of federal
law, and the District Court therefore was required to review
Branch’s petition de novo. That review, in turn, would have
required the Court to hold a hearing to ascertain trial counsel’s
reasons for not calling the potential witnesses. Because the
Court did not take these steps, it abused its discretion, and
therefore we will vacate the order of February 11, 2013, denying
the petition for habeas corpus and will remand the case to the
District Court for further proceedings. We specifically direct
the Court to hold an evidentiary hearing to ascertain whether
Branch’s counsel provided him with ineffective assistance of
counsel because he did not call these potential witnesses to
testify at trial.



               II. FACTUAL BACKGROUND

                                5
       On November 4, 1993, Branch entered the apartment
building at 260 Prince Street in Newark, New Jersey—a
premises infested with a criminal element including drug dealers
and addicts. At Branch’s criminal trial the parties sharply
disputed the reason why Branch went to the premises and what
happened once he was inside. It is undisputed, however, that
Branch had some role in the fatal shooting of Randolph Mosley
in the building. It is also undisputed that when the police
arrested Branch on the day following the shooting he had
possession of the weapon that had been used to kill Mosley.

        Branch testified at the criminal trial that he went to 260
Prince Street to retrieve $50 that he had paid for “beat,” or fake,
cocaine at that premises. He said that he obtained the drugs
from Phillip Murphy, who was outside of the building serving as
a lookout for drug dealers inside the building. Murphy multi-
tasked as he also procured drugs from a dealer inside when a
purchaser arrived. Branch determined that the dealer supplying
his cocaine gave him a product that was partially baking soda
and he wanted a refund of the purchase price. Branch, though
he claims to have been unarmed, insisted that he and Murphy go
inside the building to get his money back but he soon found out
that in the narcotics retail market all sales are final. Upon
entering, Branch saw eight to ten people, including Kenneth
Dortch, Michael Davis, and Patricia Lee, standing against the
walls.

       Branch testified that, addressing everyone in the hallway,
he asked who had supplied the beat cocaine. Branch contended
that Lee responded by pulling out a gun and telling Branch to
“get the fuck out of here.” J.A. 263. Branch—a slender man of

                                6
5’5”—rushed the taller Lee to avoid getting shot. Though
someone tried to intercept Branch from behind, he managed to
get his hands on Lee’s wrist. In the ensuing scramble Lee and
Branch fell to the floor and, according to Branch, as they fell
Lee’s gun discharged firing bullets that struck Mosley. Branch
claims that when he was on the floor, he overheard Lee
remarking that she thought she had shot Mosley. In a critical
assertion, he states that Lee dropped her gun at a place within
his reach, so he grabbed it and ran out of the building. But Lee
obtained a second gun and joined a group of four individuals
that chased him down the street. Branch, however, eventually
eluded his pursuers and escaped.

        Branch called two witnesses who confirmed his account
of the events. First, Davis, who was at 260 Prince Street when
Branch sought his refund, indirectly corroborated Branch’s
reason for going inside the building as Davis testified that he,
too, had purchased bad cocaine from Lee. Moreover, Davis
heard Branch complain to Lee about the “beat” drugs and then
saw Lee pull out a gun and start “tussling” with Branch. Davis
testified that Lee’s gun went off two or three times, and he then
ran out of the building.

        Branch also called Keith Barnhill, Mosley’s childhood
friend, as a witness. Although Barnhill was not present at the
time of the shooting, he testified that he later had a conversation
with Lee in which she largely confirmed Branch’s description of
Mosley’s shooting. Barnhill testified that Lee told him that
Branch complained to her about the sale of bad cocaine, that she
pulled a gun on him, and that “they got into a struggle.” He also
testified that Lee “was saying that she thinks she might have

                                7
shot [Mosley].” J.A. 246-47.

         The State called several eyewitnesses who contradicted
Branch’s account. The collective thrust of their testimony was
that Branch went to the building to rob its occupants and ended
up shooting and killing Mosley. Murphy stated that Branch
came to 260 Prince Street to purchase cocaine and that he,
Murphy, went into the building to obtain the cocaine. At that
time, instead of paying him for the cocaine, Branch took out a
gun, pointed it at Murphy, and told him to lead the way inside.
As he entered, Branch exclaimed, “all-right, mother-fuckers, this
is a stick-up.” J.A. 72. Everyone then followed his command to
put their hands up against the wall. According to Murphy,
Branch ordered him to get his “stash,” thus giving Murphy the
opportunity to run upstairs to his apartment. When Murphy got
upstairs, he heard gunshots and came down to see Mosley
bleeding on the ground. Following the incident, Murphy told
one of the investigators that Lee openly wondered if she had
shot Mosley.

        Dortch supplied additional details. Though his testimony
is confusing, we understand that he claimed that he was outside
of 260 Prince Street when Branch arrived, and that Branch
robbed him of money when he was going inside and took
cocaine from Murphy. Dortch testified that when Branch
entered the building, he robbed Lee but overlooked her “little”
gun (“maybe a .22 or .25[mm]”), J.A. 129-30, which she took
out to shoot him; Branch shot back. Like Murphy, Dortch also
conceded that Lee originally thought that she had shot Mosley,
quoting her saying, “oh, my God, I think I got [Mosley].” J.A.
131-32.

                               8
       The State called Lee and Eddie Ratchford as additional
eyewitnesses. Lee, who was a defendant in unrelated pending
criminal proceedings, testified for the State in the hope of
obtaining favorable treatment in those cases. Lee testified that
Branch walked into 260 Prince Street, shooting and demanding
drugs. She said that Mosley fled when Branch fired a warning
shot as he entered the building. She also testified that while
Branch was waiting for delivery of cocaine, he robbed her,
taking her jewelry, coat, and money. Lee said that Branch
patted her down but did not notice a gun which she then used to
shoot at Branch as he was leaving the building. According to
Lee, Branch fired back at her, but, instead, hit Mosley who had
reentered the building. Lee admitted that she originally thought
she had shot Mosley.

        The next witness, Ratchford, stated only that he came
downstairs from his apartment in the middle of the “stick-up,”
and that when he exited the elevator, he saw a man with a “big
gun” that “[c]ould have been like a nine millimeter.” J.A. 207.
At first, Ratchford identified that man as Branch to the police,
though at trial he said that he did not have an independent
recollection of the incident or of the identification he had given.


       Although the witnesses testifying to the events at 260
Prince Street for Branch and the prosecution recounted two
irreconcilable and confusing versions of the events, they had one
thing in common: long records of criminal activity, some
involving violent crimes. Inasmuch as the witnesses were asked
about their criminal records, the jury was well aware of their
criminal backgrounds.

                                9
        In addition to the witnesses from the criminal world, the
State offered witnesses from a different milieu. The officer who
arrested Branch testified that when he was attempting to arrest
Branch, Branch ran from him, fought him, and even tried to pull
a weapon as the officer was arresting him. A ballistics expert,
Detective Gary Prystauk, explained that the weapon was the
nine millimeter gun used to fire the bullets that struck Mosley.
Prystauk did not test the gun for fingerprints because it had not
been seized immediately after the crime. The State’s next
witness, Dr. Joan Obe, described the places where the two
bullets entered Mosley’s body. The first bullet hit Mosley in the
chest and passed through multiple organs; the second entered the
back of his knee. She testified that at least one of the shots that
hit Mosley had not been fired at close range.

       The jury, hearing these confusing and conflicting
eyewitness accounts and inconclusive expert testimony, quite
clearly was torn, and understandably sent a number of questions
to the court during deliberations seeking assistance. Thus, it
asked why Branch had not been charged with armed robbery of
Lee as the jury knew that he had been charged with robbing
Mosley, Murphy, and Dortch and there was testimony that he
also robbed Lee. It also asked whether Lee had been charged
with any crime, whether the police had found the bullets that
struck any part of the hallway, and whether it could obtain
additional information about Lee. When the New Jersey
Supreme Court reviewed the jury’s stream of questions on
Branch’s direct appeal from his convictions, it said that the jury
was, “[o]bviously struggling with a cast of characters that
included three drug pushers, one of whom was armed with a
gun, and a disgruntled drug buyer, who was also said to be

                                10
armed.” State v. Branch, 714 A.2d 918, 923-24 (N.J. 1998).

        Despite its apparent reservations, the jury found Branch
guilty of a homicide offense in Mosley’s killing, as it convicted
him, among other crimes, of felony murder, aggravated
manslaughter, and resisting arrest. But it acquitted him of
purposeful murder and of robbing Mosley, Murphy, and Dortch.
 In October 2005, after direct state appellate proceedings and
two remands of his case to the trial court with results that we
need not describe, the trial court sentenced Branch to life in
prison for aggravated manslaughter. Branch appealed again but
the Appellate Division of the New Jersey Superior Court
affirmed the trial court’s decision in relevant part. As we have
indicated, Branch unsuccessfully sought state PCR relief after
which he initiated these habeas corpus proceedings.



            III. PROCEDURAL BACKGROUND

       When Branch petitioned for post-conviction relief in the
state courts he based his petition, among other grounds, on
multiple claims of ineffective assistance of trial counsel. Branch
included with his petition to the PCR court sworn statements
predating the start of his trial from the two potential witnesses.
Their statements tended to corroborate Branch’s trial testimony,
but Branch’s trial counsel did not call them to testify.

      In a “certification of oath” dated August 10, 1994, one of
the uncalled witnesses, Abdul Samee, essentially verified
Branch’s account of the events at the time of the shooting, in


                               11
particular that (1) Branch went to 260 Prince Street to obtain a
refund for the $50 he spent for fake cocaine, (2) Mosley’s
shooting was accidental, and (3) Branch fled with Lee’s gun.
The other uncalled witness, Stan Robinson, gave a more cryptic
statement, signed on August 1, 1994, averring that Murphy said
that Lee “was selling beat cocaine because she fuck Geoge [sic],
money up,” J.A. 346, apparently meaning that Lee had lost
money for her boss, George Phillips, and was selling inferior or
bad cocaine to make up for it.

        Although the state PCR court orally found trial counsel’s
decision not to call the two witnesses “more troubling” than
other issues Branch raised in his petition, J.A. 362, it concluded
that Branch had not established a prima facie case for relief, a
prerequisite for a PCR court to require an evidentiary hearing on
the petition. The court explained that trial counsel chose to call
certain witnesses who “stood for the proposition for which they
were called,” J.A. 363-64, and the additional witnesses only
could have repeated the same “cumulative” testimony, J.A. 364.
 The PCR court concluded that even if Branch’s counsel had
called the witnesses there was no “reasonable probability that
the outcome would have been different.” J.A. 364.

       The PCR court adhered to its oral ruling in a subsequent
written opinion but added that it believed that Branch’s trial
counsel must have made a strategic determination with respect
to the use of the two potential witnesses. First, the court
repeated its belief that the proposed testimony from the two
witnesses would not have changed the result at the trial because
it would have covered the same ground as Davis’s and
Barnhill’s testimony. The PCR court believed that Davis

                               12
offered information that the uncalled witnesses could not have
offered. Second, the court held that trial counsel’s omission in
not calling these witnesses was potentially strategic. The court
did not set forth the details of the purported strategy beyond
paraphrasing the State’s argument that “it is possible that neither
of the proposed witnesses [was] available to the defense attorney
at the time of trial or that perhaps they had prior criminal records
that would damage their credibility.” J.A. 374.

       The Appellate Division affirmed the order denying PCR
relief “substantially for the reasons expressed” by the PCR
court. J.A. 385. With respect to most of Branch’s claims of
ineffective assistance of counsel, including the claim based on
counsel’s failure to call Robinson and Samee as witnesses, the
court stated only that the arguments were “without sufficient
merit to warrant discussion in a written opinion.”2 J.A. 385.

        Following the exhaustion of his state remedies, Branch
filed a pro se habeas corpus petition in the District Court. In the
habeas corpus proceedings, Branch claimed, as he had in the

2
 The Appellate Division did reverse the PCR court on one
ground not at issue here: it remanded the case to the PCR court
for an evidentiary hearing on Branch’s claim that his counsel
had been ineffective for not requesting a charge of
passion/provocation manslaughter. The PCR court held a
hearing on this issue at which Branch’s trial counsel testified.
The PCR court subsequently rejected this claim and, on appeal,
the Appellate Division affirmed; the New Jersey Supreme Court
denied Branch’s petition for certification including on the
effective assistance of claim at issue here.

                                13
PCR court, that his trial counsel had been ineffective because he
failed to investigate the two witnesses even though Branch, prior
to the trial, had provided their statements to him along with
information about their whereabouts. J.A. 409-12. The District
Court denied Branch’s petition, quoting extensively from the
PCR court’s opinion without substantially expanding on it.
Rather, it simply indicated that the state courts properly
identified and applied the governing Supreme Court standard as
set forth in Strickland and “[t]he decisions of the state courts
were not based on an unreasonable determination of the facts
based on the evidence presented to them.” J.A. 30. The District
Court denied Branch a certificate of appealability, but on
September 25, 2013, we granted Branch a certificate of
appealability and directed that counsel be appointed to represent
him.3



    IV. JURISDICTION AND STANDARD OF REVIEW

       The District Court had jurisdiction over Branch’s habeas
petition under 28 U.S.C. § 2254; we have jurisdiction under 28
U.S.C. §§ 1291 and 2253. Because the District Court did not
hold an evidentiary hearing and, instead, based its decision on its
review of the state court record, we apply a plenary standard of
review of its decision and order. Duncan v. Morton, 256 F.3d

3
  We note that students from Duke University School of Law
have represented Branch on this appeal with great skill. We
thank them—and Elyse Lyons, who argued this appeal, in
particular—for this fine representation.

                                14
189, 196 (3d Cir. 2001).

        Even though our review of the District Court’s order is
plenary, we analyze the state PCR court’s decision with
considerable deference. Congress, by its enactment of the
Antiterrorism and Effective Death Penalty Act of 1996 (the
“AEDPA”), 28 U.S.C. §§ 2241-2254, which is applicable to this
case, significantly limited the federal courts’ power to grant a
writ of habeas corpus. Thus, under the AEDPA a district court
may grant a petition for habeas corpus based on a claim that a
state court previously had rejected on the merits only if the state
court’s adjudication of the petitioner’s claim had been “based on
an unreasonable determination of the facts in light of the
evidence presented,” 28 U.S.C. § 2254(d)(2), or, as is more
pertinent to this appeal, if the state court’s decision “was
contrary to, or involved an unreasonable application of, clearly
established federal law, as determined by the Supreme Court of
the United States,” 28 U.S.C. § 2254(d)(1).

        A state court’s decision is “contrary to clearly established
federal law if it (1) contradicts the governing law set forth in
[the Supreme] Court’s cases or (2) confronts a set of facts that
are materially indistinguishable from [those in] a decision of
[the Supreme] Court and [the state court] nevertheless arrives at
a [different] result.” Outten v. Kearney, 464 F.3d 401, 413 (3d
Cir. 2006) (first, third, and fifth alterations in original) (internal
quotation marks omitted). A state court decision unreasonably
applies clearly established law if it either “unreasonably applies
[the law] to the facts” of the case or “unreasonably extends,” or
fails to extend, Supreme Court precedent in the case before it.
Id.

                                 15
        Congress has effectuated its intention to limit the
circumstances in which a federal court may grant a writ of
habeas corpus by requiring a petitioner to surmount a high
barrier as a prerequisite for the court to grant him the writ. As
the Supreme Court has put it, “[a] state court’s determination
that a claim lacks merit precludes federal habeas relief so long
as fairminded jurists could disagree on the correctness of the
state court’s decision.” Harrington v. Richter, __ U.S. __, __,
131 S.Ct. 770, 786 (2011) (internal quotation marks omitted).

        Nevertheless, if the state courts unreasonably applied
federal law in rejecting Branch’s petition, the District Court
should have reviewed Branch’s ineffective assistance of counsel
claim de novo. See Breakiron v. Horn, 642 F.3d 126, 138 (3d
Cir. 2011); see also Panetti v. Quarterman, 551 U.S. 930, 953,
127 S.Ct. 2842, 2858 (2007) (“When a state court’s adjudication
of a claim is dependent on an antecedent unreasonable
application of federal law, the requirement set forth in §
2254(d)(1) is satisfied. A federal court must then resolve the
claim without the deference AEDPA otherwise requires.”);
Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008) (en banc)
(“[I]t is now clear both that we may not grant habeas relief
simply because of § 2254(d)(1) error and that, if there is such
error, we must decide the habeas petition by considering de
novo the constitutional issues raised.”).



                      V. DISCUSSION

       The governing standard for ineffective-assistance-of-

                               16
counsel claims emanates from the seminal decision in Strickland
v. Washington, 466 U.S. 668, 104 S.Ct. 2052 (1984). Strickland
supplied a two-prong test: counsel’s performance must have
been deficient and this deficiency must have prejudiced the
defense. In this case, no court, state or federal, has held an
evidentiary hearing at which Branch’s trial counsel had an
opportunity to explain why he did not call Robinson and Samee
to testify at the trial as exculpatory witnesses.4 Accordingly, we

4
  We note that Branch claimed before the PCR court and the
District Court that his trial counsel failed to interview and
investigate potential witnesses Samee and Robinson properly.
See Mem. of Law in Support of Habeas Corpus Relief 20-28;
Appellant’s Consent Motion to Modify the Record. Da51-52,
89-91. He also raises this issue in passing in his brief on appeal.
 Appellant’s br. at 51. The PCR court found that Branch had
“failed to meet his burden of providing competent evidence that
trial counsel’s representation was in any way deficient.” J.A.
373. Specifically, it noted that nothing existed “to suggest . . .
that the decisions of trial counsel were” uninvestigated. J.A.
373. Branch does not argue on appeal that the PCR court erred
in placing the burden on him to show a prima facie case of
ineffective assistance under Strickland. Nor do his briefs cite
any evidence in the record to support his claim that his trial
counsel failed to investigate Samee and Robinson properly.
Indeed, he concedes that counsel may have interviewed the
witnesses. See Appellant’s br. at 51 (noting that an evidentiary
hearing could resolve factual issues such as “whether counsel
interviewed the witnesses”). However, we must determine
whether the state court reasonably applied Strickland based on
the bare record before it, which, as far as we are aware, did not

                                17
must ground our decision on the bare record developed in the
state courts.5

        On the record as it now stands, we cannot find any
justification for counsel not calling these two individuals as
witnesses at Branch’s trial. The record does not support the
PCR court’s conclusion that trial counsel may have had
legitimate strategic reasons for not calling these witnesses and
therefore its conclusion was an unreasonable application of
Strickland. We also find that there is a reasonable probability
that this omission prejudiced Branch because if those potential
witnesses had testified consistently with their pretrial statements,
the verdict could have been different at Branch’s criminal trial.
As we conclude that no fair-minded jurist could disagree with
our finding that the PCR court’s conclusion was incorrect,
Harrington, ____ U.S. at ____, 131 S.Ct. at 786, we also find

contain any evidence of trial counsel’s efforts—or lack
thereof—with respect to investigating or interviewing the
witnesses. See Cullen v. Pinholster, __U.S.__, __, 131 S.Ct.
1388, 1398 (2011). “[T]he absence of evidence cannot
overcome the ‘strong presumption that counsel’s conduct [fell]
within the wide range of reasonable professional assistance.’”
Burt v. Titlow, __ U.S. __, __, 134 S.Ct. 10, 17 (2013). Given
these limitations, we believe it appropriate to focus only on what
we know: that Branch’s trial counsel did not call Samee and
Robinson to testify at trial.
5
  Branch’s trial counsel did testify at an evidentiary hearing in
the PCR court, but on a different issue than that with which we
are concerned. See supra note 2.

                                18
that the PCR court’s conclusion was an unreasonable application
of Strickland.      Accordingly, Branch has satisfied the
“unreasonable application” prong of 28 U.S.C. § 2254(d)(1).

          A. Deficient Performance

       Although the state PCR court grounded its decision
primarily on Strickland’s prejudice prong, we begin our analysis
by examining counsel’s performance at trial. To obtain habeas
corpus relief, Branch must show that his counsel’s performance
was so inadequate that he “was not functioning as the ‘counsel’
guaranteed . . . by the Sixth Amendment,” Strickland, 466 U.S.
at 687, 104 S.Ct. at 2064, and that the PCR court’s failure to so
conclude was an unreasonable application of Strickland.
Strickland’s test is demanding as there is a “strong” presumption
that counsel “rendered adequate assistance and made all
significant decisions in the exercise of reasonable professional
judgment.” Burt v. Titlow, __ U.S. __, __,134 S.Ct. 10, 17
(2013). Even when the petitioner can point to evidence
supporting a conclusion that in some respects counsel was
deficient, the standard for prevailing under the first prong of
Strickland remains stringent: a petitioner must establish that,
“in light of all the circumstances,” counsel’s mistake was so
egregious that it fell “outside the wide range of professionally
competent assistance.” Strickland, 466 U.S. at 690, 104 S.Ct. at
2066. A court must assess “counsel’s reasonableness . . . on the
facts of the particular case, viewed as of the time of counsel’s
conduct.” Jacobs v. Horn, 395 F.3d 92, 102 (3d Cir. 2005).

      Where, as here, the petitioner claims that his counsel had
been ineffective for failing to call potentially important

                               19
exculpatory witnesses, the assessment of trial counsel’s
judgment requires another layer of deference: we are “required
not simply to give [the] attorney[ ] the benefit of the doubt, but
to affirmatively entertain the range of possible reasons
[petitioner’s] counsel may have had for proceeding as [he] did.”
 Cullen v. Pinholster, __U.S.__, __, 131 S.Ct. 1388, 1407 (2011)
(first alteration in original) (internal quotation marks and
citation omitted). Thus, the nexus of the AEDPA and Strickland
compels us to be “doubly deferential,” and “give[] both the state
court and the defense attorney the benefit of the doubt.” Burt,
__ U.S. at __, 134 S.Ct. at 13 (quoting Pinholster, __ U.S. at __,
131 S.Ct. at 1403.)

        Branch argues that his trial counsel provided him with
unreasonably deficient representation when he failed to call
Samee and Robinson as witnesses at his trial. Branch claims
that taken together, these potential witnesses could have: (1)
corroborated his account of the events at 260 Prince Street at the
time of the shooting, and (2) discredited the State’s witnesses
who contradicted his version of the events. Specifically, Branch
contends that Samee, as one of his only two eyewitnesses to the
shooting—the other being Davis—would have confirmed that
Lee pulled out the nine millimeter gun, and that its discharge
was accidental. Samee also would have explained that Lee
obtained a second, smaller gun by running upstairs and
retrieving it.

       Robinson, for his part, would have given evidence
impeaching one of the State’s witnesses, Murphy, with a prior
inconsistent statement. Robinson would have testified that,
contrary to Murphy’s statements at trial, Murphy told Robinson

                               20
that Lee was selling “beat cocaine” and that Branch entered 260
Prince Street to complain about that cocaine. Robinson also
would have given evidence that Lee, not Branch, drew a gun,
and that Branch fled with that gun.

        Branch contends that these witnesses’ statements did not
repeat testimony presented at trial—because, as described
above, these witnesses could have offered information that other
witnesses did not—and their testimony was not “cumulative”
because it went to a “central and hotly contested issue.”
Appellant’s br. at 33. He supports the latter assertion with our
opinion in United States v. Bergrin, in which we observed that
testimony that would have “added much to the probative force
of the other evidence in the case and contribut[ed] to the
determination of truth . . . cannot properly be said to be
cumulative.” 682 F.3d 261, 280 n.23 (3d Cir. 2012) (alteration
in original) (internal quotation marks omitted).

        On the record before the state court, we see no reason
why Branch’s trial counsel did not call the potential witnesses at
Branch’s trial. The PCR court’s conclusion that trial counsel’s
decision not to call these witnesses was an exercise of
reasonable trial strategy was an unreasonable application of
federal law. After all, rather than addressing matters that were
peripheral or that other testimony covered adequately and
conclusively, Samee’s and Robinson’s written statements
addressed matters that at trial were both sharply disputed and
critical. See Brown v. Wenerowicz, 663 F.3d 619, 631 (3d Cir.
2011) (finding that testimony about a fact conceded by the
prosecution and consistent with its theory of the case was
cumulative); United States v. Williams, 81 F.3d 1434, 1443 (7th

                               21
Cir. 1996) (defining “cumulative evidence” as evidence that
“adds very little to the probative force of the other evidence in
the case, so that if it were admitted its contribution to the
determination of truth would be outweighed by its contribution
to the length of the trial”).

        The situation here is similar to that which we considered
recently in Grant v. Lockett, in that we face the question of why
having another “eyewitness testify that the defendant was not
the shooter would have been ‘cumulative.’” 709 F.3d 224, 239
(3d Cir. 2013) (reversing denial of a habeas petition on the
ground of ineffective assistance of counsel). In Grant, the
defendant was convicted of murder primarily on the basis of the
testimony of one eyewitness. Id. at 227. But two other
eyewitnesses contradicted this testimony and testified that the
defendant was not the shooter. Id. There were two more
witnesses who also would have denied that the defendant was
the shooter but the defense attorney did not call them to testify.
Id. at 227-28. The district court concluded that this additional
testimony would have been “cumulative” because it would have
repeated the testimony of other witnesses. Id. at 239. But the
uncalled witnesses had executed affidavits that exonerated the
defendant and went to the very heart of the prosecution’s case
by identifying another person as the shooter. Id. at 239-40.6

6
  See also Toliver v. Pollard, 688 F.3d 853, 862 (7th Cir. 2012)
(finding counsel’s performance deficient where he failed to call
two eyewitnesses related to defendant who could have
corroborated his account and impeached prosecution’s witness);
Washington v. Smith, 219 F.3d 620, 634 (7th Cir. 2000)
(“Washington’s whereabouts on the day of the robbery was far

                               22
The testimony of the two uncalled witnesses in Branch’s case
was almost as significant. Indeed, it is difficult to see how the
jury could have returned a guilty verdict against Branch on the
homicide charges if it credited their testimony.

       The State counters that Branch’s defense theory left one
void—what it calls “the crux of the case”—that neither witness
could have filled: a plausible explanation for why Branch would
have entered 260 Prince Street unarmed to demand a refund
from hardened drug dealers, surely a perilous undertaking.
Appellees’ br. at 21-22. In these circumstances, the jury could
have doubted the credibility of Branch’s explanation of why he
entered the building. Yet even though Branch contends that he
followed what was an obviously dangerous path when he
entered 260 Prince Street, he also reasonably contends that
competent counsel would not have withheld testimony that
would have provided critical details corroborating his account of
the events at the time of the shooting.

       In addition to challenging the plausibility of Branch’s
defense as part of its argument that Branch’s counsel’s
representation of Branch was not deficient, the State offers
several other explanations why trial counsel did not call the
potential witnesses, but we do not find any persuasive. In
considering these explanations, as we mentioned above, we
must go beyond giving trial counsel “the benefit of the doubt” as

from established—it was the issue in the case. The fact that
Pickens had already testified to facts consistent with
Washington’s alibi did not render additional testimony
cumulative.”).

                               23
we are required to “affirmatively entertain” counsel’s potential
reasons for not calling Samee and Robinson as witnesses.
Pinholster, __ U.S. at __, 131 S.Ct. at 1407. But the State’s
attempts fail because “courts may not indulge post hoc
rationalization for counsel’s decisionmaking that contradicts the
available evidence.” Harrington, __U.S. at __, 131 S.Ct. at 790.

       Purporting to retrace counsel’s steps, the State argues that
Samee’s testimony would have been inconsistent with Branch’s
explanation of what happened. It explains that, in summation,
Branch’s counsel argued that his client was asking for a return
of his money in a reasonable way, hoping that the dealer was
“honorable.” Samee, on the other hand, in his statement
described an assertive Branch who threw the bad cocaine on the
floor with a warning that no one should buy it.

        Yet Samee’s statement is not inconsistent with Branch’s
testimony. At trial, Branch did not describe himself as a
particularly amicable visitor offering pleasantries and charm in
seeking his refund. Instead, he said that he burst in and
demanded to know who sold the “beat” drugs: “the first thing I
said when I went inside was who Murphy came in here and got
some cocaine from and then they just looked at me like I was
crazy.” J.A. 263. Moreover, if Samee repeated the contents of
his written statement when testifying, trial counsel could have
adjusted his closing statement to conform with the evidence. In
any event, regardless of possible inconsistencies between trial
counsel’s argument and Samee’s statement, the inconsistencies
are insignificant when compared to the importance of Samee’s
testimony to Branch’s defense as Samee’s account of Branch’s
entry into 260 Prince Street corroborated Branch’s testimony on

                                24
that point.

       The State’s explanation for why Branch’s counsel did not
call Robinson as a witness is even weaker. The State finds
contradictions where we do not—between Robinson’s statement
that Branch “got the gun out of her hand” and Branch’s
recollection that he heard the gun drop. Appellees’ br. at 24-25.
 Yet the State concedes that the accounts can be reconciled. Id.
at 24 (allowing that Robinson “could have meant Branch
knocked or forced [the gun] out of her hand”). We agree. And
again, even if this statement had been inconsistent with Branch’s
testimony, the value of Robinson’s statements outweighs the
significance of the differences. That is particularly true as
Robinson was not an eyewitness and merely was recounting
what Murphy had told him, thus making his description of how
the gun was displaced from Lee’s hand understandably
imprecise and much less significant than his recitation of
Murphy’s admission.7


7
 As the State correctly points out, Robinson’s testimony at least
would have impeached Murphy’s testimony, which is significant
as Murphy was a key witness for the prosecution. We note also
that when the trial court admitted Barnhill’s testimony it
overruled the prosecution’s hearsay objection and thus it
allowed Barnhill to describe what Lee had told him about the
incident. We see no reason why trial counsel, after having
cleared the hearsay hurdle once, would have withheld
Robinson’s statement out of a concern that the court would not
have admitted it for the truth of its content.


                               25
        The same is true of the tension that the State finds
between the witnesses’ statements that Branch grabbed Lee’s
gun and Branch’s testimony that he grabbed her wrist and took
her gun after she dropped it. Id. at 25. The witnesses’ brief
statements essentially summarized Branch’s more detailed
account. Branch described step by step how he came to possess
Lee’s gun; Samee and Robinson stated more succinctly that
Branch grabbed Lee’s gun, omitting the intermediate step that
he grabbed her wrist first and that the gun discharged while they
struggled. Though it is true that Samee’s statement did indicate
that Branch “grabbed the gun to get it out of [Lee’s] hand,” J.A.
344, it would be expected that essentially consistent accounts of
the event would vary to some degree given the chaotic situation
at 260 Prince Street. Overall, we see little or no inconsistency
between Branch’s account on the one hand and Samee’s and
Robinson’s more abbreviated accounts on the other hand.

       Thus, the record as it was developed in the state courts
disclosed no reason—strategic or otherwise—to support trial
counsel’s failure to call Samee and Robinson as witnesses.
Their pretrial statements tended to exculpate Branch and aligned
almost perfectly with Branch’s account of what happened at 260
Prince Street. The PCR court’s conclusion that trial counsel’s
decision not to call these witnesses was a reasonable trial
strategy was an unreasonable application of federal law.
Consequently, we continue on and analyze whether counsel’s
performance could have prejudiced Branch at the trial.

          B. Prejudice



                               26
        In the PCR court’s evaluation of the prejudice question,
Strickland required it to determine whether “there is a
reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.”
466 U.S. at 694, 104 S.Ct. at 2068. Branch was not required to
establish that his “counsel’s deficient performance more likely
than not altered the outcome of the case”; he only must have
shown “a probability sufficient to undermine confidence in the
outcome.” Grant, 709 F.3d at 235 (internal quotation mark
omitted). We look to the “totality of the evidence at trial,”
meaning that “a verdict . . . only weakly supported by the record
is more likely to have been affected by errors than one with
overwhelming record support.” Id.

        We often have said that this standard is not “stringent.”
See, e.g., Thomas v. Varner, 428 F.3d 491, 502 (3d Cir. 2005).
In fact, it is “less demanding than the preponderance standard.”
 Jermyn v. Horn, 266 F.3d 257, 282 (3d Cir. 2001). See
also Woodford v. Visciotti, 537 U.S. 19, 22, 123 S.Ct. 357, 359
(2002) (observing that Strickland “specifically rejected the
proposition that the defendant had to prove it more likely than
not that the outcome would have been altered”). But see
Harrington, __ U.S. at __, 131 S.Ct. at 792 (“[T]he difference
between Strickland’s prejudice standard and a more-probable-
than-not standard is slight and matters only in the rarest case.”
(internal quotation marks omitted)). At the same time, as the
Supreme Court recently cautioned, the “likelihood of a different
result must be substantial, not just conceivable.” Id. at __, 131
S.Ct. at 792. We therefore ask whether the state courts
unreasonably concluded that there was not a substantial
likelihood that Samee’s and Robinson’s testimony would have

                               27
changed the outcome of Branch’s trial.

       We start our prejudice analysis by pointing out that no
fair-minded jurist would agree with the state courts’ finding that
Samee’s and Robinson’s testimony would not have materially
aided Branch’s case. These witnesses would have verified
Branch’s account of what happened at 260 Prince Street and
undermined the State’s case, which, even in the absence of their
unheard evidence, was far from airtight. But our prejudice
analysis goes beyond considering the significance of the missing
evidence for, in accordance with Grant’s admonition, we go on
to consider the record as a whole so that we can evaluate the
weaknesses in the State’s case. See Grant, 709 F.3d at 238.

       The State called witnesses who stated that Lee thought
she had shot Mosley. This testimony is difficult to square with
the prosecution’s theory of the case, particularly when coupled
with Lee’s account placing both Mosley and Branch by the door,
and Dr. Obe’s testimony that at least one of Mosley’s wounds
was inflicted from a gun not fired at close range. The image that
the prosecution painted was one of Mosley getting caught in the
crossfire—after he inexplicably reentered a hallway in which
Branch already had fired a shot—standing in between Lee and
Branch, but much closer to Branch than to Lee. But Mosley’s
wounds suggested that he more likely was struck by a shot that
Lee fired, as she was the shooter at a greater distance from
Mosley.8


8
 We do not have the benefit of a diagram that Lee drew at trial
that purported to demonstrate the positions of all the individuals

                               28
        The State’s case had other weaknesses. All of its
eyewitnesses to the events at 260 Prince Street had criminal
records. Indeed, perhaps sensing the jury’s unease with his
witnesses, the prosecutor reminded it in summation that “when
you cast a play in hell you don’t have angels for characters.”
J.A. 303. Lee, who seems to have been the prosecution’s most
important witness, had used 15 aliases and has a criminal history
reflecting the commission of violent crimes. Moreover, it is fair
to infer that Lee knew that she stood to benefit in two ways from
Branch’s conviction. First, because she was testifying under a
grant of use immunity, she surely knew that if the jury convicted
Branch it would have validated her testimony. Second, she must
have recognized that if Branch was convicted her bargaining
position would have been enhanced in the other pending cases in
which she was a defendant.

        Another weakness in the State’s case was that one of its
critical witnesses, Murphy, was Lee’s underling, and a heroin
addict to boot, who admitted to consuming a “bag, bag and a
half [of heroin] a day.” J.A. 85-86. It is fair to infer that
Murphy was motivated to vouch for Lee’s version of the events,
in which she had a secondary role in Mosley’s shooting. And
the State’s witnesses had the opportunity to harmonize their
testimony as they admitted to discussing the events with one
another prior to their police interviews.

       In addition, the physical evidence was inconclusive and
even might have favored Branch. We recognize that, when
arrested, Branch had the weapon used to shoot Mosley, though

in the hallway.

                               29
he offered an explanation of why he nevertheless did not shoot
Mosley. In any event, inasmuch as the prosecution’s theory
included a scenario in which there had been a gunfight between
Lee and Branch, rather than, as Branch argues, that two shots
had been fired from Lee’s gun that struck Mosley, the jury
understandably expected the police to find bullet strikes in the
walls from Lee’s smaller gun. When the jury sent the trial court
a question asking whether the police found “the bullets strike
anywhere,” J.A. 323, 329, the court indicated to trial counsel
that it would respond that it did not “know of any such
testimony,” J.A. 323, but that the jury would have to rely on its
own recollection of the evidence on the point. In fact, the police
did not find any bullet strikes.

        There was yet another physical evidence problem for the
State because, according to Lee, Branch fired a warning shot
when he entered 260 Prince Street, and then fired two more
shots that he aimed at Lee but that struck Mosley. But the police
recovered only two shell casings and did not recover any bullet
strikes. Judging by the jury’s question to the court the jury was
aware of the missing shell casing and bullet strike problem.

       We recognize that in summation at trial and in its brief on
appeal, the State points to the straight paths that the two bullets
took through Mosley’s body. The State argues that these paths
of the bullets refute Branch’s assertion that the gun discharged
as he and Lee were falling to the floor because if that were true,
the argument goes, the bullets would have struck Mosley at an
angle.

       We are not convinced by this logic and note that, as far as

                                30
we can tell, the State did not make this argument at trial and, in
any event, did not support it with expert testimony. Moreover,
even if a gun is likely to be angled up or down when the person
holding it is falling, this is not necessarily so as the barrel might
remain level when the gun drops with the person holding it.
Here, if anything, the autopsy undercuts the State’s theory
because Mosley’s two wounds were separated significantly in
height, one hitting his lungs and the other the back of his knee.
The State has not explained how Branch’s gun could have
caused these non-angled bullet wounds while Branch was
allegedly shooting Lee from about ten feet away.

       And for all of the State’s efforts to find inconsistencies in
Samee’s and Robinson’s statements, it was the State’s case that
was plagued by serious contradictions. The State admits to
some of these inconsistencies but dismisses them as not going to
the “major element” of the case. Appellees’ br. at 32
(acknowledging that the “prosecution witnesses had various
inconsistencies”).

       Though we recognize that it is not surprising that the
witnesses did not describe the chaotic events at 260 Prince
Street consistently in every detail, still some of the
contradictions in the State’s case give us pause. For instance,
Lee unequivocally testified that, contrary to Murphy’s account,
Murphy did not enter 260 Prince Street with Branch, and that
she, in fact, did not even know him. That evidence, was, of
course, at odds with Murphy’s testimony that he was there and
that he even discussed the incident with Lee “not too long after
it happened.” J.A. 105. Whether Murphy—an important
participant in the State’s version of the events and an

                                 31
eyewitness—was actually in the building at the time of the
shooting was quite relevant to the State’s case.

        Dortch, for his part, repeatedly struggled to keep his
testimony consistent with his prior statements to the police and
to the grand jury as he acknowledged, over and over, that his
earlier accounts had been inaccurate. The jury evidently took
note of his vacillation because effectively it discredited him
when it acquitted Branch on the robbery counts as the State
based its case on those counts heavily on Dortch’s testimony.

       Though we have approached our analysis of the PCR
court’s decision on the prejudice prong of Strickland by
assessing weaknesses in the State’s case, we are not implying
that Branch’s defense was strong. After all, he tried to convince
the jury that he entered a drug den unarmed to seek a refund for
his purchase of fake cocaine, that he lunged at a gun that was
about to be discharged, and that he had possession of the murder
weapon when the police arrested him only because he grabbed
the weapon when the real culprit dropped it. And Branch’s two
witnesses were felons, brought to the courthouse to testify
directly from prison. One of them, Davis, used many different
names, and, after telling the jury that Branch did not rob anyone,
he admitted that he, Davis, had been convicted of attempted
burglary, among other offenses.

        Nevertheless, for purposes of undermining confidence in
the trial’s outcome Branch’s defense was no less plausible than
the defense that we accepted as sufficient in a similar context in
Rolan v. Vaughn, 445 F.3d 671 (3d Cir. 2006). There, trial
counsel did not call a witness who would have testified that the

                               32
defendant, Florencio Rolan, entered an abandoned building
armed only with a beer bottle to use against the eventual victim
who was wielding a kitchen knife. Id. at 682-83. This
testimony would have bolstered Rolan’s improbable claim at
trial that when he entered the building he saw a “loaded rifle
lying nearby,” which he picked up to kill the victim in self-
defense. Id. at 674, 683. We “marvel[ed] at Rolan’s
serendipitous rifle” but we saw enough holes in the
prosecution’s case for Rolan to have satisfied Strickland’s
prejudice inquiry when focusing on trial counsel’s failure to call
the beer bottle witness at trial, rendering the state court’s
conclusion to the contrary unreasonable on habeas corpus
review. Id. at 683. By comparison, Branch’s defense, while
also a bit strained, is more believable than Rolan’s.

       Given the weaknesses in the prosecution’s case and our
conclusion based on their statements that Samee and Robinson
would have materially aided Branch’s case, we find that fair-
minded jurists would not disagree that there was a reasonable
probability that Samee’s and Robinson’s testimony at trial
would have changed the jury’s verdict. Accordingly, in the
absence of an explanation from Branch’s trial counsel as to why
he did not call Samee and Robinson as witnesses, we find the
state courts’ application of Strickland’s second prong to have
been unreasonable. As a result, the District Court should have
made a de novo review of Branch’s ineffective assistance claim.

          C. Evidentiary Hearing


       We are satisfied from our review of the case that the

                               33
District Court, when reviewing Branch’s ineffective assistance
of counsel claim, should have conducted an evidentiary hearing
and that it abused its discretion when it failed to do so. See
Grant, 709 F.3d at 229 (reviewing district court’s “denial of an
evidentiary hearing for abuse of discretion”). We are aware that
28 U.S.C. § 2254(e)(2) bars federal habeas corpus courts from
holding evidentiary hearings if “the applicant has failed to
develop the factual basis of a claim in State court proceedings.”
 But that prohibition does not apply in this case because Branch
unsuccessfully sought an evidentiary hearing in the PCR court
and unsuccessfully appealed from the denial of his PCR petition.
 We therefore cannot attribute the incomplete developments of
all the facts to Branch’s “lack of diligence, or some greater
fault.” Thomas, 428 F.3d at 498; see also Hurles v. Ryan, __
F.3d __, __, 2014 WL 1979307, at *19 (9th Cir. May 16, 2014)
(“A petitioner who has previously sought and been denied an
evidentiary hearing has not failed to develop the factual basis of
his claim.”).

        Relatedly, the Supreme Court recently held that new
evidence produced in a hearing before a habeas corpus court
may not be used to assess whether the state court’s decision
satisfied 28 U.S.C. §2254(d)(1), that is, whether it was “contrary
to, or involved an unreasonable application of, clearly
established Federal law.” See Pinholster, __ U.S. at __, 131
S.Ct. at 1398. In other words, for purposes of clearing the §
2254(d)(1) bar to obtain a writ of habeas corpus, the record on
which a court decides the case ordinarily is frozen when the case
leaves the state-court system. But this prohibition against
expanding the state-court record in a federal court does not
affect the proceedings on Branch’s petition because, at an

                               34
evidentiary hearing in the District Court, Branch will rely on the
witnesses’ pretrial statements that he submitted to the PCR
court. Thus, in seeking habeas corpus relief, Branch does not
base his case on facts that he believes could be developed at a
hearing in the habeas corpus court.

        As we have explained, we can discern no reason on the
current record to support counsel’s decision not to call Samee
and Robinson as witnesses to testify at trial. Nevertheless,
because a determination of whether to grant Branch’s petition
turns on the reasons why his counsel did not call Samee and
Robinson to testify and those reasons have not been developed
in the record, an evidentiary hearing is required here. See, e.g.,
Wilson v. Butler, 813 F.2d 664, 672 (5th Cir. 1987) (remanding
for evidentiary hearing because the record did not reflect
whether trial counsel made a reasonable strategic decision not to
present certain evidence); see also Thomas, 428 F.3d at 501
(“Of course, overcoming the strategic presumption does not, in
itself, entitle Thomas to relief. It merely gives him the
opportunity to show that counsel’s conduct fell below objective
standards of attorney conduct.”).9


9
  We note that if the state courts had concluded without an
evidentiary hearing that Branch’s trial counsel’s performance
had been deficient but nevertheless had denied Branch PCR
relief because he did not satisfy the prejudice prong of
Strickland, it is possible that we would have granted Branch’s
petition without ordering that the District Court hold an
evidentiary hearing. See Browder v. Dir., Dep't of Corr., 434
U.S. 257, 267 n.10, 98 S.Ct. 556, 562 n.10 (1978) (observing

                               35
       At the hearing Branch’s trial counsel will be able to
explain the circumstances surrounding his decision not to call
Samee and Robinson as witnesses. In this regard, we point out
that he might have interviewed them and concluded that their
accounts deviated in significant respects from their written
statements. Furthermore, it is possible, as the State seems to
suggest, that the witnesses did not want to testify and that
Branch’s counsel may have thought that it would be risky to call
them to do so. But to the extent that the state courts adopted
theoretical justifications for Branch’s counsel not calling Samee
and Robinson as witnesses, the courts lacked a factual basis for
doing so and we will not allow the outcome of this case to
depend on sheer speculation. We are satisfied, instead, that the
District Court should have reviewed Branch’s claim on a de
novo basis after considering the evidence developed at an
evidentiary hearing along with the rest of the record before the
Court.


that courts of appeals have permitted district courts to
“discharge a habeas corpus petitioner from state custody without
conducting an evidentiary hearing”); Noble v. Kelly, 246 F.3d
93, 101 (2d Cir. 2001) (holding that a remand for an evidentiary
hearing was unnecessary in part because the record negated the
possibility that counsel’s omission was strategic); Fed. R.
Governing § 2254 Cases 8 advisory committee’s note
(commenting that in “unusual cases the court may grant [a
habeas petition] without a hearing”). As the case stands,
however, there are factual questions that must be resolved
concerning the first Strickland prong before the District Court
may adjudicate the habeas corpus petition.

                               36
                     VI. CONCLUSION

       For the foregoing reasons, we will vacate the District
Court’s February 11, 2013 order denying Branch’s petition for
habeas corpus relief and will remand the case to the District
Court for an evidentiary hearing on Branch’s petition for a writ
of habeas corpus.




                              37